COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH


In the twenty (20) causes listed immediately hereunder the following was entered:

      Pursuant to and in compliance with an Order of the Supreme Court of Texas, signed
December 15, 2014, Misc. Docket No. 14-9246, it is ordered that these causes be transferred to
the Eighth Court of Appeals at El Paso, Texas, and that the Clerk of this Court certify all orders
made in this Court, and transmit all records and papers in said causes to the Clerk of the Eighth
Court of Appeals.

CASE NUMBER           STYLE OF CASE                                                 COUNTY

1.    2-14-369-CV      Helen Jackson v. Texas Workforce Comm              Tarrant
2.    2-14-370-CV      David Courtade v. Edward Greutman                  Tarrant
3.    2-14-373-CV      Linda Mayfield v. Gary Bruce Peek                  Wise
4.    2-14-374-CV      Robert Gomez v. DLJ Mortgage                       Tarrant
5.    2-14-379-CV      Hapatia Beaumont v. Adina Logan                    Tarrant
6.    2-14-380-CV      Chico Auto Parts v. Craig M. Crockett              Tarrant
7.    2-14-476-CR      Jason Ray Pickett v. State of Texas                Tarrant
8.    2-14-477-CR      Jason Ray Pickett v. State of Texas                Tarrant
9.    2-14-478-CR      Jason Ray Pickett v. State of Texas                Tarrant
10.   2-14-479-CR      Paul C. Ervin v. State of Texas                    Tarrant
11.   2-14-480-CR      Ricky Heffel v. State of Texas                     Denton
12.   2-14-481-CR      Michael Cucuta v. State of Texas                   Tarrant
13.   2-14-482-CR      Michael Cucuta v. State of Texas                   Tarrant
14.   2-14-483-CR      Alexander Jenson v. State of Texas                 Tarrant
15.   2-14-484-CR      Arkeith Davis v. State of Texas                    Tarrant
16.   2-14-485-CR      Arkeith Davis v. State of Texas                    Tarrant
17.   2-14-486-CR      Arkeith Davis v. State of Texas                    Tarrant
18.   2-14-487-CR      Arkeith Davis v. State of Texas                    Tarrant
19.   2-14-488-CR      Arkeith Davis v. State of Texas                    Tarrant
20.   2-14-491-CR      Curtis Bradley v. State of Texas                   Tarrant


       I, DEBRA SPISAK, Clerk of the Second Court of Appeals at Fort Worth, Texas, hereby
certify that the foregoing is a true copy of this Court’s Order entered January 16, 2015,
transferring the above twenty (20) causes from this Court to the Eighth Court of Appeals at El
Paso, Texas as it appears in Minute Book volume 80, page 324.
TRANSFER ORDER
PAGE 2


     IN WITNESS WHEREOF, I hereby certify and affix the seal of the Second Court of
Appeals at Fort Worth, Texas this 16th day of January, 2015.


                                            DEBRA SPISAK, CLERK
                                            SECOND COURT OF APPEALS
                                            FORT WORTH, TEXAS




                                        2